Citation Nr: 1519084	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1953 to January 1957, April 1957 to April 1963, and from September 1963 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The May 2010 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective December 22, 2009, the date of receipt of the claim.  The March 2012 rating decision declined to reopen a previously denied service connection claim for a lumbar spine disability.

In June 2014, the Board reopened the claim for service connection for a lumbar spine disability and remanded the underlying claim, and awarded an initial rating of 30 percent for the Veteran's PTSD.  The matter was last before the Board in January 2015, when the Board again remanded the claim for service connection for a lumbar spine disability.  

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the June 2014 Board decision to the extent that the Board denied entitlement to an initial rating in excess of 30 percent for his PTSD, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since November 2014 supplemental statement of the case (SSOC) issued on the claim for the lumbar spine disability.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

To the extent the Appeal Management Center (AMC) did not attempt to obtain early chiropractic records identified by the Veteran in February 2015 correspondence (VBMS Entries February 7, 2015 & February 19, 2015), and did not readjudicate the Veteran's claim for a lumbar spine disability with the issuance of an SSOC, there has not been substantial compliance with the Board's January 2015 remand instructions.  C.f. Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  However, as the Board is granting this claim in full, there can be no prejudice to the Veteran based on the AMC's failure to comply with the Board's remand instructions.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Lumbar spine strain is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for lumbar spine strain have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for lumbar spine strain, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of lumbar spine strain, status-post lumbar back fusion, documented on VA examination in February 2012.  

Service treatment records (STRs) show that on the January 1953 entrance examination, no abnormalities of the spine were noted and the Veteran voiced no complaints in this regard.  VBMS Entry October 3, 1973, p. 84/115.  In January 1955, the Veteran was involved in a Jeep accident and injured his back.  VBMS Entry February 4, 2010, p. 2/2.  He was found to have a lumbar bruise and strain.  Id.  A STR from February 1955 showed that his back was "slowly improving."  Id.  An x-ray was taken in May 1958 due to further complaints of back pain, with normal results.  VBMS Entry October 3, 1973, p. 115/115.  On the February 1973 separation examination, it was noted that the Veteran had been hospitalized in 1963 for neck and back pain.  He was found to have thoracic outlet syndrome, mild, and mild degenerative changes of the thoracic spine.

On the question of whether the appellant's in-service symptomatology is etiologically related to his lumbar spine disability, the record conflicting opinions.  The Board has remanded the matter twice, in June 2014 and January 2015, in an effort to reconcile these opinions.  

In support of the claim are the December 2010 and August 2013 opinions of the Veteran's private physician, Dr. B.G.C.  In December 2010, Dr. B.G.C. indicated that he had reviewed the Veteran's complete STRs, and opined, 

It is my medical opinion that the currently existing medical conditions are possibly related to and likely related to injuries [the Veteran] received during his military service. [The Veteran] was involved in a Jeep accident in Okinawa in 1955. He subsequently had back surgery in Kansas City by a neurosurgeon, [Dr. F].  Postoperatively [Dr. F]. told [the Veteran] that he could tell from directly visualizing his spine that he had had previous injury.   VBMS Entry December 21, 2010.

In August 2013, Dr. B.G.C. stated that the Veteran had been his patient for 10 years.  He opined, "it is my opinion as his personal physician after reviewing his military and post military medical records, that his current existing medical conditions are related to injuries he received during his military service."  Dr. B.G.C. recounted the Jeep accident, and later back surgery by Dr. F.  He again stated,  "it was [Dr. F.'s] opinion, which I viewed that he could tell from directly
visualizing the spine that there had been previous trauma in that area, i.e. the Jeep accident."  VBMS Entry August 26, 2013.

Against the claim is a February 2012 VA examination report authored by Dr. U., with addenda from Dr. U. obtained in July 2014, August 2014, and February 2015.  
An additional addendum was provided by a different VA examiner in May 2013.

On VA examination in February 2012, Dr. U. offered a negative nexus opinion, with the following explanation, "the Veteran had thoracic spine pain while on active duty. The [sic] Veteran had a fracture of the lumbar spine in 2004. It is my opinion that these conditions are unrelated."  VBMS Entry February 15, 2012.  He repeated this explanation in a July 2014 addendum, but because he selected a positive nexus statement, which contradicted his accompanying explanation, another addendum opinion was sought.  VBMS Entry July 9, 2014.  The negative nexus opinion and explanation were repeated in an August 2014 statement.  VBMS Entry August 28, 2014.  In a final February 2015 addendum, he noted the 1955 motor vehicle accident and reports of low back pain.  He stated, 

The Veteran was in a MVA in 1955. He experienced [sic] low back pain in 1955 after the accident. There was no documentation of back pain until 1973. This was diagnosed as milder degenerative changes of the thoracic spine. There is no mention of low back pain until 2002. Because there is a 47 year period in which there is no low back pain it is less likely than not that his low back pain is service connected.  VBMS Entry February 18, 2015.

Additionally, an addendum opinion to the February 2012 VA examination report was provided in May 2013 by a different physician.  VBMS Entry May 10, 2013.  In an email, this physician indicated he had reviewed the claims file and offered a negative nexus opinion, attributing the current back problems to the Veteran's post-service history of performing heavy manual labor on his farm and the natural progression of aging.  He noted that the Veteran did not seek treatment for his back from the time of discharge until 1981.  He noted that Dr. B.G.C.'s opinion was discounted by the records of Dr. F. which did not document the previous injury to the lumbar spine.

In considering the evidence of record under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his lumbar spine disability.

The probative value of the reports of Dr. U. dated in May 2012, July 2014, August 2014, and February 2015 is diminished by the fact that his findings are based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history).  Contrary to Dr. U.'s assertion that there was no post-service treatment for the low back until 2002 or 2004, records, including those dated from December 1981, November 1984, December 1985, June 1986, December 1986, March 1991, and December 1993, show complaints and treatment for low back problems, including muscle spasms, arthritis, sciatica, mechanical low back pain, and low back syndrome.  VBMS Entry January 10, 2007, p. 55/77, 50/77, 45/77, 13/77, 40/77, 31/77, and 17/77.

The remaining opinions, those of Dr. B.G.C., and the May 2013 VA examiner, provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran is competent to report that Dr. F. told him postoperatively that he had visualized a prior lumbar spine injury during the surgery, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and the Board finds no reason to doubt the Veteran's credibility.  The Board does not find that Dr. B.G.C.'s opinion is discounted by the fact that this information is not noted in Dr. F.'s records, as suggested by the May 2013 VA examiner.  Moreover, Dr. B.G.C. indicated that he himself had reviewed the entirety of the Veteran's STRs and post-service medical records, and had considered his 10-year history of treating the Veteran, in arriving at his positive nexus opinion.  Thus, at a very minimum, the evidence is in equipoise in showing that the Veteran has a lumbar spine disability which is as likely as not due to active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for lumbar spine strain is granted.


REMAND

The Board's June 2014 decision was vacated because in awarding a 30 percent disability rating for PTSD, the Board did not properly consider relevant evidence presented in an April 2010 VA examination report, November 2010 notice of disagreement, and May 2012 substantive appeal, that may have supported a rating in excess of 30 percent.  

The last VA examination assessing the Veteran's PTSD is dated from April 2010, and minimal pertinent evidence has been associated with the record since then.  The Veteran did not report to a February 2014 examination, but in July 2014, asserted that he could not attend because there was bad weather on that day in February and local roads were blocked.  VBMS Entry July 17, 2014.  He stated that he did not have a four-wheel drive vehicle to access the main road.  Id.  The Board finds the Veteran must be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability, with consideration of the symptoms identified by the Court.  

Accordingly, the claim for entitlement to an initial rating in excess of 30 percent for PTSD is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his PTSD, if not already on file. The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA psychiatric examination to address the severity and complications of the service-connected PTSD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  The examination report should include a full psychiatric diagnostic assessment, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

In this regard, the examiner is requested to provide findings in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), rather than the currently-published DSM-V, as the implementation of the DSM-V through updated VA regulations applies only to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  (The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.)

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Findings on VA examination in April 2010, including that the Veteran "experienced a few episodes in which he thought about suicide but has no recent or current thoughts of death or plan or intent to harm himself."

* Statement accompanying the Veteran's November 2010 notice of disagreement where he stated, "I do experience suicidal thoughts. The thoughts were exasperated by medications. My crying spells are frequent and uncontrollable . . . I quit farming because of the stress and the damage the stress was causing my body."

* Statement offered with the Veteran's May 2012 substantive appeal, where he stated that he experienced frequent recurrent nightmares and flashbacks a minimum of 2-3 times per week, panic attacks, memory loss, mood swings, and depression. He also stated that he avoided crowds as much as possible.  He felt that the severity of his PTSD had placed a significant burden on his marriage and hindered his ability to interact with others.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Thereafter, readjudicate the claim for entitlement to an initial rating in excess of 30 percent for PTSD.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


